Title: To George Washington from William Stephens Smith, 23 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 23d Feby 1783 7 oClock P.M
                        
                        I left the City of New York this day at 12. I have the honor of forwarding to your Excellency the last Papers
                            and shall forward a report of my proceedings as soon as they can be made out. I have the honor to be Your Excellency’s Most
                            Obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                    